Citation Nr: 1333373	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for hypothyroidism prior to April 24, 2012.

2.  Entitlement to an evaluation in excess of 30 percent for hypothyroidism from April 24, 2012.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to August 1977 and from September 2005 to June 2006, with additional duty in the Navy Reserves.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a personal hearing in May 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This case was previously before the Board in September 2012 and June 2013, at which time it was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  After completing additional development, the AMC in a July 2013 rating decision granted a 30 percent rating for hypothyroidism, effective April 24, 2012.  As this rating is still less than the maximum benefit available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The case is now, once more, before the Board for appellate review.

The Board notes that the Veteran submitted additional medical evidence to the Board after the issuance of the July 2013 supplemental statement of the case.  However, the documented symptoms in the additional medical evidence are duplicative of evidence of symptomatology already of record.  Thus, this matter need not be remanded for additional consideration by the RO.  See 38 C.F.R. § 20.1304 (2013).

A review of Virtual VA reveals that it contains VA treatment records relevant to the issue on appeal.  Further, this appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.

At the May 2012 Board hearing, the Veteran indicated that she had recently been diagnosed with thyroid nodules related to her service-connected hypothyroidism and that her symptoms from service-connected anxiety disorder may have become more frequent and severe than currently rated.  The issues of entitlement to service connection for thyroid nodules and entitlement to a rating in excess of 10 percent for anxiety disorder have therefore been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these issues at this time, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's hypothyroidism has been characterized by fatigability and continuous medication required for control.

2.  The AMC/RO, by recent rating, concluded that as of April 24, 2012, mental sluggishness and constipation were also symptoms of the service connected disorder.

3.  The Veteran's complaints of weight gain, muscular weakness, cold intolerance, and mental disturbance have either not been clinically demonstrated or have not been clinically related by competent medical evidence to her service-connected hypothyroidism.



CONCLUSIONS OF LAW

1.  Prior to April 24, 2012, the criteria for an evaluation in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2000 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.20, 4.119, Diagnostic Code 7903 (2013). 

2.  Since April 24, 2012, the criteria for an evaluation in excess of 30 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.20, 4.119, Diagnostic Code 7903.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2007 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims, including what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of her disability level, and her own statements describing the symptoms, frequency, severity and additional disablement caused by her disability and the effect that the disability has on her employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was last adjudicated in July 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private medical records, VA treatment records, the reports of VA examinations, the transcript of hearing testimony, and statements of the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the period on appeal has been "staged" to assign the Veteran an initial rating of 10 percent up to April 23, 2012, and a rating of 30 percent from April 24, 2012 onwards.

Under 38 C.F.R. § 4.119, Diagnostic Code 7903, a 100 percent evaluation is warranted for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia, and sleepiness.  A 60 percent evaluation is warranted for muscular weakness, mental disturbance, and weight gain.  A 30 percent evaluation is warranted for fatigability, constipation, and mental sluggishness.  A 10 percent evaluation is warranted for fatigability or the required use of continuous medication for control of symptoms.  38 C.F.R. § 4.119, Diagnostic Code 7903.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has addressed the specific application of the rating criteria for Diagnostic Code 7903.  In that regard, the Court has said that the all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 (Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.).  The Court also stated that unlike the diabetes mellitus rating criteria addressed in Camacho v. Nicholson, 21 Vet. App. 360 (2007), the rating criteria for Diagnostic Code 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156.

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Analysis

The Veteran essentially contends that her service-connected hypothyroidism warrants an initial rating in excess of 10 percent prior to April 24, 2012 and in excess of 30 percent since April 24, 2012.

The Veteran filed a claim of entitlement to service connection for hypothyroidism in March 2007.  In a May 2008 rating decision, the Veteran was granted service connection for hypothyroidism and assigned an initial 10 percent disability rating, effective date June 19, 2006, the day after the Veteran's separation from active duty service.  In her February 2009 notice of disagreement, the Veteran contended that she suffered from symptoms of fatigability, constipation, and mental sluggishness and therefore deserved a 30 percent rating for hypothyroidism.  In a July 2013 supplemental statement of the case, and by rating of that date, the AMC raised the evaluation to 30 percent, effective date April 24, 2012, due to symptoms reported at a VA primary care physical examination.

The Veteran was afforded a VA examination in May 2008.  The examiner noted that the Veteran has been on regular medication since her separation from service and that the course since onset had been stable and the treatment response was good.  He found no side effects or muscle abnormality, cardiovascular symptoms, gastrointestinal symptoms, neurologic/psychiatric symptoms, or other general symptoms.  Her muscle strength, deep tendon strength, and reflexes were normal on evaluation.  He diagnosed the Veteran with hypothyroidism (primary), treated, and noted that there were no significant effects on occupation.

The Veteran has received regular VA medical treatment since her separation from service.  During her initial VA primary care evaluation in July 2007 she denied weight change, cold intolerance, or a change in strength.  Her thyroid was found to be palpably normal, and her reflexes were intact.  A January 2008 primary care note discussed the Veteran's complaints of weight gain, and noted that she had hypertension, hyperlipidemia, and hypothyroidism.  In May 2008 the Veteran reported that she had lost 2 pounds and had been following the recommended diet.  In July 2008 the Veteran denied any weight loss or gain in the past 6 months and reported that she was having unrestful sleep with bad dreams and had experienced anxiety in the past.  In July 2009 the Veteran reported having gained 15 pounds in the past 6 months and stated that she had been feeling okay and sleeping fine.  In October 2009 the Veteran reported gaining 10 pounds in the past year and having possible fluid retention, and she underwent a nutrition consult in November.  The Veteran was again counseled on diet in April 2010.

At an April 2010 annual primary care visit, the Veteran stated that she felt tired although she slept well and that she was dieting and had lost 7 pounds.  The physician found that the Veteran had controlled hypertension and mixed hyperlipidemia at goal, and slightly increased the medication for hypothyroidism.  In March 2011 the Veteran complained of fatigue and was counseled on healthy lifestyles and behavior modification.  Also in March 2011 the Veteran began counseling for posttraumatic stress disorder and social anxiety disorder.  At her April 2011 primary care physical examination, she stated that she was more tired and felt that her memory wasn't what it used to be.  She reported that she had lost a few pounds, but the examiner noted that "she is still overweight and her lipids are out of control."  In July 2011 the Veteran had a follow-up examination for chronic fatigue and hyperlipidemia.  The Veteran admitted that she often skips her evening medication and was counseled on the importance of taking her hyperlipidemia medication.  The Veteran again complained of feeling tired in October 2011.  The Veteran has also received regular mental health counseling, at which her memory has always been noted to be intact and her thought processes to be relevant, logical, and linear.

In an April 24, 2012 primary care annual visit, the Veteran reported that she felt tired all of the time, had elevated blood pressure, and had lost approximately 12 pounds in the past year.  Her physician noted that her cholesterol levels were unacceptably high and that she had not been taking her medication.  Upon physical examination, the physician found no thyroid enlargement or nodules.  The examiner found that the Veteran's current dose of thyroid medication was adequate for her hypothyroidism and recommended that she lose weight, improve her lipid profile, and her blood pressure control.

In an April 2013 physical examination the Veteran was found to have poor compliance with calorie restriction in her management of hyperlipidemia and was recommended to make lifestyle changes to decrease weight gain.  Later in April 2013 the Veteran reported that she was becoming more forgetful with things at work and experiencing anxiety at work.  

The Veteran submitted a September 2012 treatment record from a private physician in which she complained of "brain fog," "trouble getting words out," forgetfulness, fatigue, high stress, and bloating.  The physician noted that the Veteran had a history of hypertension, allergies, mood and PTSD problems, and other medical problems.  Upon examination, the musculoskeletal system, psychiatric evaluation, and endocrine system were found to be normal.  The physician diagnosed the Veteran with hyperglycemia and hypothyroidism and noted she was doing well with her medication.  The physician provided no opinion regarding the relationship of her reported symptoms to hypothyroidism.

In July 2013 the Veteran was afforded an additional VA examination.  The Veteran reported having thyroid problems since she came back from the Middle East in service.  The Veteran stated that she had been feeling symptoms of being "tired all the time," mental sluggishness, feeling cold, possible constipation, and weight gain.  She denied any heart issues related to her thyroid condition.  She also indicated that she had been found to have nodules on her thyroid, with no related symptoms.  She stated that in October she had visited a private doctor and switched to a different medication.  The examiner reviewed the Veteran's medical records and the electronic claims file, including the September 2012 private treatment later submitted to VA and thyroid-stimulating hormone laboratory results from 2012 and 2013.  The examiner found that the Veteran required continuous medication for control of a thyroid condition, with no surgery or other type of treatment required.  The examiner found no evidence or symptoms related to a parathyroid condition.  Upon physical examination, the examiner found no additional abnormalities, and the Veteran's reflexes were found to be hyperactive without clonus.  The examiner ultimately opined that the Veteran's described symptoms most likely had a separate etiology and were not related to her hypothyroidism.  Based upon review of the laboratory data and physical examination findings, the Veteran's hypothyroid condition was found to be fully treated.  The examiner noted that the mild increase in thyroid-stimulating hormone between 2012 and 2013, though still within normal range, was likely due to the Veteran's change in medication.  He stated that the Veteran's VA physician, unaware of the change in medication made by the private physician, had increased the dosage of a separate medication, and this likely caused slight hormone over-replacement and accounted for the Veteran's reflex testing scores.

During her May 2012 Board hearing, the Veteran testified that she suffered from muscle weakness and soreness, cold intolerance, increased exercise intolerance, exhaustion, and mental sluggishness as a result of her hypothyroidism.  She stated that she has gained 40 or 50 pounds since 2006.  She said that 2 or 3 times a week she asks her supervisor if she can work from home because she is so tired, and that sometimes she falls asleep while at home during the day.  She also stated that she has thyroid nodules, hypertension, heart fluttering, anxiety attacks, and high cholesterol, and that in the service she was treated for an enlarged heart.

The Veteran has also submitted statements in which she states that she has experienced weight gain of 50 pounds since 2006, as well as tiredness, forgetfulness, and mental disturbance, in the form of feelings of anxiety for which she is treated by a VA psychiatrist.  She stated that she has trouble holding conversations and sometimes finishes her work at home because she is too sleepy to stay at her office.

Taking into account all the evidence of record, the Board finds that there is no evidence which supports evaluations in excess of 10 percent prior to April 24, 2012 or in excess of 30 percent since April 24, 2012.

As noted above, a 10 percent rating is assigned when hypothyroidism manifests with fatigability or requires the continuous use of medication; in order for a 30 percent disability rating to be granted, there must be evidence that a claimant has fatigability, constipation, and mental sluggishness.  38 C.F.R. § 4.119, Diagnostic Code 7903.  Prior to April 24, 2012, the Veteran's hypothyroidism was primarily manifested by the need to control thyroid-stimulating hormone through medication.  The Veteran has also had numerous complaints of feeling tired and sleeping excessively since 2010.  At no time prior to the Veteran's July 2013 VA examination did she complain of or receive treatment relating to constipation.  In April 2011 the Veteran began complaining of memory problems.  This symptom, however, was at no time related to her hypothyroidism by a medical professional.  In the July 2013 VA examination, the VA examiner reviewed all of the Veteran's past medical history and opined that though the Veteran related these symptoms to her thyroid condition, he found no indication that this symptom was related to hypothyroidism.  Furthermore, throughout the Veteran's medical and psychiatric treatment, there has been no clinical finding of any mental sluggishness or impairment.

The Veteran has also asserted that her symptoms of weight gain can be attributed to hypothyroidism.  However, review of her medical records indicate that the Veteran has been regularly treated for hyperlipidemia and high cholesterol and counseled on diet and weight loss, and at no time have these conditions been found to be related to her hypothyroidism.  This is further confirmed by the July 2013 VA examination, at which he examiner noted that the Veteran's claims of weight gain, but found that they were not related to hypothyroidism.

The Board therefore finds that the 10 percent disability rating assigned for the period prior to April 24, 2012 adequately reflects the functional impairment associated with the Veteran's service-connected hypothyroidism as there is no competent evidence of record showing that she exhibited symptomatology caused by hypothyroidism that is required for the assignment of an increased rating under Diagnostic Code 7903.  

In order for a 60 percent rating to be granted, there must be evidence that a claimant has muscle weakness, mental disturbance, and weight gain.  38 C.F.R. § 4.119, Diagnostic Code 7903.  Since April 24, 2012, the Veteran has continued taking regular medication for hypothyroidism and frequently complaining of tiredness and fatigue.  By recent rating, as of that date, constipation and mental sluggishness were considered related to the service connected disorder.  As mentioned above, although the Veteran has continued to complain of mental sluggishness this symptom has not been found to be related to her hypothyroidism, and no related mental impairment has been clinically documented.  The Veteran has also asserted that she suffers from muscle weakness.  However, all medical testing of record has found her to have normal muscle strength, and her reflexes have been found to be either normal or hyper-reactive, which the July 2013 VA examiner found to be likely due to overmedication for hypothyroidism.  The Veteran has also asserted in written statements and hearing testimony that she has is overly sensitive to cold.  This, however, has not been clinically demonstrated at any time or found to be a demonstrable symptom by either of the VA examiners.

Furthermore, the July 2013 VA examiner, who is a competent and qualified physician, found that the Veteran's hypothyroidism was completely under control due to medication, and found no abnormalities, side effects, or related problems caused by that condition.  The examiner opined that the Veteran's other symptoms, such as fatigue, weight gain, and forgetfulness, were likely due to another etiology, and found no reason to relate them to hypothyroidism.  There are no other medical opinions of record which relate these symptoms to the Veteran's hypothyroidism.  The majority of the evidence of record shows that the Veteran's symptom of weight gain has been primarily attributed by her medical care providers to be due to hyperlipidemia and lifestyle, and at no time has it been indicated that it is caused by hypothyroidism.

The Board also notes that the Veteran has raised the issue of her anxiety disorder constituting mental disturbance, one of the criteria required for a rating of 60 percent under Diagnostic Code 7903.  The Veteran has been separately service connected for anxiety disorder, for which she has been assigned a separate evaluation of 10 percent.  As the Veteran's feelings of anxiety have already clearly been medically attributed to a different underlying etiology than hypothyroidism and are being compensated through a separate rating assignment, these same symptoms cannot be included here as symptoms of mental disturbance in order to assign a 60 percent rating for hypothyroidism, as rating such overlapping symptomatology would result in pyramiding.  See 38 C.F.R. § 4.14 (providing that evaluation of the same disability under different diagnostic codes is to be avoided).

The Board therefore finds that there is no evidence which would provide a basis to warrant a rating in excess of 30 percent for the period since April 24, 2012, which more than adequately reflects the functional impairment associated with the Veteran's service-connected hypothyroidism since that time.  38 C.F.R. § 4.119, Diagnostic Code 7903.

The Board acknowledges that the Veteran believes that her hypothyroidism has been more severe than the assigned disability ratings reflect, and the Board has considered her assertions regarding her symptoms such as weight gain and mental sluggishness.  However, to the extent that the Veteran is asserting that these symptoms were caused by her service-connected hypothyroidism, the Board is unable to assign any probative weight to these assertions.  The Veteran, as a layperson, is competent to report on matters observed or within her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the severity, etiology, and underlying causes of medical symptomatology requires the specialized training of a medical professional.  As a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render persuasive or competent medical opinion on whether her current symptoms are caused by a thyroid disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hence, her assertions in this regard do not constitute competent and persuasive evidence, and the greatest probative weight goes to that of the July 2013 VA examiner.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. at 60.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There are no additional symptoms which have been raised and found to be etiologically caused by the Veteran's hypothyroidism.  The Veteran has reported that she works full time.  While she has stated that she sometimes finishes her work at home due to feeling tired, she has not indicated that she has been unable to complete her work or adequately perform her job overall due to these symptoms of fatigue, and in fact has stated that she does her job very well and is skilled at organizing cases.  The record does not show that the Veteran has required any hospitalization for hypothyroidism, nor is there evidence in the medical records of an exceptional or unusual clinical picture.  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. 111.  Consequently, referral for extraschedular consideration is not warranted.  Moreover, there is no contention that this disorder renders her unemployable, so a separate claim for that benefit is not in order.

Based on the foregoing, the Board finds that there is no basis by which the Veteran's hypothyroidism can be assigned a rating in excess of 10 percent prior to April 24, 2012 or in excess of 30 percent since April 24, 2012.  As such, the Veteran's claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 10 percent for hypothyroidism prior to April 24, 2012 is denied.

Entitlement to an evaluation in excess of 30 percent for hypothyroidism from April 24, 2012 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


